The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 10, 2021

                                2021COA80

No. 17CA1910, People v. Garcia — Criminal Law — Jury
Instructions — Universal Malice; Crimes — Murder in the First
Degree — Extreme Indifference

     Addressing a novel issue, a division of the court of appeals

concludes that a trial court is not required to give a jury instruction

defining “universal malice” in a trial dealing with extreme indifference

murder. Because the division also rejects the defendant’s other

challenges to his convictions, the division affirms the judgment.
COLORADO COURT OF APPEALS                                         2021COA80


Court of Appeals No. 17CA1910
Adams County District Court No. 16CR2539
Honorable Donald S. Quick, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Cristobal Fernando Garcia,

Defendant-Appellant.


                             JUDGMENT AFFIRMED

                                  Division IV
                         Opinion by JUDGE NAVARRO
                           Hawthorne*, J., concurs
                          Terry, J., specially concurs

                           Announced June 10, 2021


Philip J. Weiser, Attorney General, Erin K. Grundy, Senior Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Britta Kruse, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1     Defendant, Cristobal Fernando Garcia, appeals the judgment

 of conviction entered on jury verdicts finding him guilty of

 attempted extreme indifference murder and reckless endangerment.

 Addressing a novel issue, we conclude that a trial court is not

 required to give a jury instruction defining “universal malice” in a

 trial dealing with extreme indifference murder. We also conclude

 that (1) the trial court’s descriptions of reasonable doubt,

 considered as a whole, did not lower the prosecution’s burden of

 proof; and (2) the prosecutor did not commit reversible misconduct.

 Therefore, we affirm.

                 I.      Factual and Procedural History

¶2    One night, Natalie Duran asked her sister for help searching

 for Garcia, Duran’s live-in boyfriend with whom she has children.

 The sisters searched bars and clubs before spotting Garcia driving a

 car that Duran owned. Duran followed him until he stopped.

¶3    Duran got out of the car she was driving, walked up to Garcia,

 and argued with him. As Duran started walking back toward her

 sister, she told Garcia that she had reported her car stolen. Garcia

 yelled back, “what”; aimed a handgun either at or above Duran and




                                    1
 her sister; and fired three times before running away. None of the

 bullets hit the women.

¶4    The prosecution charged Garcia with three counts of

 attempted first degree murder — one count on a theory of intent

 after deliberation (regarding Duran) and two counts on a theory of

 extreme indifference (regarding Duran and her sister). Each act

 was charged as a crime of violence, and the complaint and

 information was captioned “domestic violence.”

¶5    The case was tried to a jury. As to each count, the jury was

 instructed on the lesser included offense of reckless endangerment.

 The jury convicted Garcia of one count of attempted extreme

 indifference murder (regarding Duran) and found that he had used,

 possessed, or threatened to use a deadly weapon when committing

 that offense. For the other two counts, the jury acquitted Garcia of

 attempted murder but convicted him of reckless endangerment.

 (His conviction for reckless endangerment as to Duran was later

 merged into his conviction for attempted extreme indifference

 murder.)




                                   2
                  II.   “Universal Malice” Instruction

¶6    We first reject Garcia’s contention that the trial court erred by

 declining to give a jury instruction defining “universal malice.”

                         A.   Additional Facts

¶7    In addition to giving an instruction on criminal attempt, the

 court instructed the jury on the elements of extreme indifference

 murder as follows:

           1. That Cristobal Garcia

           2. in the State of Colorado, at or about the
              date and place charged,

           3. under circumstances evidencing an attitude
              of universal malice manifesting extreme
              indifference to the value of human life
              generally,

           4. knowingly,

           5. engaged in conduct which created a grave
              risk of death to, [sic] persons other than
              himself and thereby,

           6. knowingly caused the death of Natalie
              Duran.

 This instruction tracked the applicable statute. See

 § 18-3-102(1)(d), C.R.S. 2020.




                                    3
¶8    Defense counsel tendered an additional instruction, which

 read, “‘Universal Malice’ is that depravity of the human heart which

 determines to take life upon slight or insufficient provocation,

 without knowing or caring who may be the victim.” The court

 decided against giving this proposed instruction, ruling that the

 elemental instruction “is a sufficient explanation as to what extreme

 indifference means.”

            B.   Standard of Review and General Principles

¶9    We review de novo whether the jury instructions adequately

 informed the jury of the governing law, Riley v. People, 266 P.3d

 1089, 1092 (Colo. 2011), but a trial court has substantial discretion

 to formulate instructions if they are correct statements of the law

 and adequately cover the issues presented, People v. Payne, 2019

 COA 167, ¶ 16. Therefore, we review for an abuse of discretion a

 trial court’s decision to give, or not to give, a particular jury

 instruction. Id. A trial court does not abuse its discretion unless

 its decision was manifestly arbitrary, unreasonable, or unfair, or

 was based on an erroneous understanding of the law. People v.

 Esparza-Treto, 282 P.3d 471, 480 (Colo. App. 2011).




                                     4
¶ 10   Instructions that accurately track the language of the

  applicable statute are generally sufficient. People v. Gallegos, 260

  P.3d 15, 26 (Colo. App. 2010). Ordinarily, words and phrases in a

  statute should be “read in context and construed according to the

  rules of grammar and common usage.” § 2-4-101, C.R.S. 2020.

  Words and phrases “that have acquired a technical or particular

  meaning, whether by legislative definition or otherwise,” must be

  defined for the jury accordingly. Id.; Griego v. People, 19 P.3d 1, 7

  (Colo. 2001). Conversely, a definitional instruction is not required

  for a term or phrase familiar to a reasonable person of common

  intelligence, especially when the term’s meaning is not so technical

  or mysterious as to create confusion in jurors’ minds. Payne, ¶ 18.

  “When a jury indicates no confusion about the meaning of a

  statutory term, the trial court’s failure to issue such a definition

  does not require a new trial.” Id.




                                       5
                 C.    The Meaning of “Universal Malice”

¶ 11   Colorado statutes do not define “universal malice.” Nor is the

  phrase defined in the Model Jury Instructions.1 So we consult case

  law to discover its meaning.

¶ 12   Long ago, our supreme court addressed the concept of

  universal malice in Longinotti v. People, 46 Colo. 173, 102 P. 165

  (1909). At the time, a Colorado statute described one form of first

  degree murder as murder “perpetrated by any act greatly dangerous

  to the lives of others, and indicating a depraved mind regardless of

  human life.” Id. at 176, 102 P. at 166 (quoting R.S. 1908, § 1624).

  The court reasoned that, although every fatal act is greatly

  dangerous to the life of the person killed, the legislature classified a

  killing act “indicating a depraved mind regardless of human life” as

  first degree murder “not because [the killer] has atrociously

  murdered a particular individual, but because his act has evinced

  universal malice, a malice against mankind in general.” Id. The



  1 The Model Jury Instructions were amended in 2014 to remove any
  definition of “universal malice.” Compare COLJI-Crim. F(265)
  (2008) (defining universal malice), with COLJI-Crim. F (2014)
  (containing no such definition), and COLJI-Crim. F (2020)
  (containing no such definition).

                                     6
  court approved the following explanation: “By ‘universal malice,’ we

  do not mean a malicious purpose to take the life of all persons. It is

  that depravity of the human heart, which determines to take life

  upon slight or insufficient provocation, without knowing or caring

  who may be the victim.” Id. at 181, 102 P. at 168 (citation omitted).

  We call this “the Longinotti definition.”

¶ 13   Decades later, in People v. Jefferson, 748 P.2d 1223 (Colo.

  1988), the supreme court first considered a first degree murder

  statute that explicitly mentioned “universal malice.” The statute

  read then as it does now: extreme indifference murder occurred

  “[u]nder circumstances evidencing an attitude of universal malice

  manifesting extreme indifference to the value of human life

  generally.” Id. at 1230 (citing § 18-3-102(1)(d), C.R.S. 1982). When

  discussing “universal malice,” the court used the Longinotti

  definition but also substituted other descriptions. For instance, the

  court referred to “those acts greatly dangerous to the lives of

  persons other than the one killed, revealing a depraved mind,” a

  “notion of cold-bloodedness,” and a case where “the circumstances

  of [the killer’s] actions evidence that aggravated recklessness or

  cold-bloodedness which has come to be known as ‘universal


                                      7
  malice.’” Id. at 1228, 1231, 1232. Indeed, the court explained that

  “[f]rom the earliest statutory formulation which proscribed

  ‘depraved heart murder’ through the narrowing construction of

  Longinotti, and ultimately to the most recent formulation codified in

  the statute under review, the defining characteristic of the

  continuum has remained the same: ‘aggravated recklessness.’” Id.

  at 1231.

¶ 14   Since Jefferson, the supreme court has continued to use

  various descriptions of universal malice in the context of extreme

  indifference murder. See, e.g., Montoya v. People, 2017 CO 40, ¶ 15

  (“[E]xtreme indifference murder had become distinguishable from

  second degree murder only in the sense that the actual killing act

  had to be one objectively demonstrating a willingness to take life

  indiscriminately.”); Candelaria v. People, 148 P.3d 178, 181 (Colo.

  2006) (recognizing that extreme indifference murder includes

  “conduct that, by its very nature and the circumstances of its

  commission, evidences a willingness to take human life

  indiscriminately, without knowing or caring who the victim may be

  or without having an understandable motive or provocation”). The

  court has also clarified that, when in Jefferson it had “distinguished


                                    8
  the killing conduct necessary for extreme indifference murder as a

  type not directed against a particular person,” the court “did not

  mean to suggest that one could not intentionally kill a particular

  individual in a manner demonstrating a willingness to take human

  life indiscriminately, or that doing so would not fall within” section

  18-3-102(1)(d). Candelaria, 148 P.3d at 182.

¶ 15   Synthesizing this history, our supreme court has recently

  explained again that “the requirement that the killing conduct be

  engaged in under circumstances evidencing an attitude of universal

  malice manifesting extreme indifference to the value of human life

  generally” “describe[s] a killing act objectively demonstrating a

  willingness to take life indiscriminately.” People v. Anderson, 2019

  CO 34, ¶ 15 (emphasis added).2


  2 In fact, the phrase “a willingness to take life indiscriminately”
  effectively captures the Longinotti definition, being “that depravity of
  the human heart, which determines to take life upon slight or
  insufficient provocation, without knowing or caring who may be the
  victim.” Longinotti v. People, 46 Colo. 173, 181, 102 P. 165, 168
  (1909). Killing “indiscriminately” is the functional equivalent of
  killing “without knowing or caring who may be the victim.” And
  because there is no degree of provocation that justifies the
  indiscriminate taking of human life, indiscriminate killing is by
  definition without sufficient provocation. Cf. People v. Lara, 224
  P.3d 388, 395 (Colo. App. 2009) (“A person does not act ‘under
  circumstances evidencing an attitude of universal malice

                                     9
           D.   The Trial Court’s Instructions Were Adequate

¶ 16   Garcia’s tendered definition of “universal malice” mostly

  conformed to the Longinotti definition. As illustrated, however, the

  Longinotti definition is neither the exclusive nor the most recent

  formulation of universal malice. Rather, our supreme court has

  refined the concept to mean a willingness to take life

  indiscriminately. See id. In other words, circumstances

  “evidencing universal malice manifesting extreme indifference to the

  value of human life generally” are those “evidencing a willingness to

  take life indiscriminately.” Montoya, ¶ 21. The question, therefore,

  is whether the trial court’s instructions adequately conveyed that

  concept. If so, no additional definition was necessary. See Payne,

  ¶ 18; see also People v. Phillips, 91 P.3d 476, 484 (Colo. App. 2004)

  (“[N]o additional instruction is required when the original

  instructions adequately inform the jury.”). We conclude that the

  court’s instructions, which followed the statutory language, were

  adequate.




  manifesting extreme indifference to the value of human life
  generally’ if he or she acts in reasonable defense of others.”),
  overruled in part by People v. Pickering, 276 P.3d 553 (Colo. 2011).

                                    10
¶ 17   We presume that the jury applies the common meaning or

  meanings of terms. People v. Sims, 2020 COA 78, ¶ 19. And we

  may consult a recognized dictionary to determine how a reasonable

  juror would construe a term’s meaning. Id.; see Cowen v. People,

  2018 CO 96, ¶ 14.

¶ 18   In the ordinary sense, “universal malice” connotes an

  unrestricted willingness to do harm without sufficient justification.

  This follows because “universal” means “including or covering all or

  a whole collectively or distributively without limit or notable

  exception or variation” or “relatively unrestricted in application,”

  while “malice” means an “intention or desire to harm another

  [usually] seriously through doing something unlawful or otherwise

  unjustified.” Webster’s Third New International Dictionary 1367,

  2501 (2002). In addition, the statute modifies “universal malice”

  with the phrase “manifesting extreme indifference to the value of

  human life generally.” § 18-3-102(1)(d). That phrase connotes a

  heightened awareness and disregard of a fatal risk as well as a total

  lack of concern or caring about human life. See People v. Marcy,

  628 P.2d 69, 79 (Colo. 1981), superseded by statute as recognized

  in Jefferson, 748 P.2d at 1230; Esparza-Treto, 282 P.3d at 480.


                                    11
  And the phrase conveys this meaning in ordinary terms that do not

  require a definitional instruction. See Esparza-Treto, 282 P.3d at

  480. Hence, the statutory language makes clear that the actor’s

  unrestricted and unjustified willingness to harm others includes the

  potential to cause death. See also § 18-3-102(1)(d) (extreme

  indifference murder occurs when the defendant knowingly causes

  death under the circumstances described in the statute); Montoya,

  ¶ 16. This common understanding of the statutory language —

  reflected in the instructions here — conveys the concept of “a

  willingness to take life indiscriminately.” Anderson, ¶ 15.

¶ 19   Because the instructions were accurate and adequate, and

  because the jury expressed no confusion about their meaning, we

  conclude that the trial court did not abuse its discretion by

  declining to further instruct the jury on universal malice. See

  Esparza-Treto, 282 P.3d at 480.3


  3 In so concluding, we necessarily disagree with Garcia’s suggestion
  that an additional instruction on universal malice was necessary
  given the particular fact pattern here. Finally, to the extent Garcia
  argues that his tendered instruction encompassed his theory of the
  defense and thus the trial court was obligated to give it, we do not
  consider this argument because he raised it for the first time in his
  reply brief. See People v. Dubois, 216 P.3d 27, 28 (Colo. App.
  2007), aff’d, 211 P.3d 41 (Colo. 2009).

                                     12
        III.    The Trial Court’s Reasonable Doubt Explanations

¶ 20   Next, we conclude that the trial court’s explanations of

  reasonable doubt do not require a new trial.

                            A.   Additional Facts

¶ 21   During voir dire of prospective jurors, the trial court gave a

  definition of reasonable doubt that tracked the model instruction.

  See COLJI-Crim. E:03 (2020). The court then had the following

  exchange with a prospective juror:

               THE COURT: Did you drive to the courthouse
               today?

               PROSPECTIVE JUROR: I did.

               THE COURT: Did you come to a red light?

               PROSPECTIVE JUROR: Probably, yes.

               THE COURT: Okay. And when the light
               turned green, did you proceed through the
               intersection?

               PROSPECTIVE JUROR: Yes.

               THE COURT: Did you get in the middle and
               hesitate?

               PROSPECTIVE JUROR: No.

               THE COURT: So you had enough information
               that you wouldn’t hesitate in the intersection,
               you would proceed?



                                      13
            PROSPECTIVE JUROR: Right.

            THE COURT: So does that make sense, folks?
            That would be an example of proof beyond a
            reasonable doubt; you don’t hesitate.

¶ 22   During the court’s ensuing questioning of a different

  prospective juror, the juror confirmed that he had driven on a

  highway to the courthouse and the highway had not been crowded.

  The court asked, “But usually when you get on a highway, do you

  have to hesitate because you don’t know where the gap is for you to

  get on and you have to figure that out?” The prospective juror said,

  “That’s what the sign is for.” The court responded:

            Some situations, you hesitate when it’s a
            matter of importance; and some situations,
            you have enough information and you make a
            call; and that’s totally up to each of you. But
            you have the obligation, when you go back into
            the jury room, to talk about the case. My
            guess is, all 12 would not agree on every case
            to begin with.

            So it’s your obligation to apply your view of the
            evidence; but also, it’s your obligation to work
            with the other jurors to determine what they
            observed of the evidence. Is that something
            you think you could do, sir?

  The prospective juror answered, “Yes.”

¶ 23   Neither party objected to any of the above.



                                   14
¶ 24   At the close of evidence, the court again gave oral and written

  instructions consistent with the model jury instruction. See COLJI-

  Crim. E:03. The instructions explained, in part, that reasonable

  doubt “is a doubt which is not a vague, speculative or imaginary

  doubt, but such a doubt as would cause reasonable people to

  hesitate to act in matters of importance to themselves.”

                               B.   Analysis

¶ 25   As noted, we review de novo whether jury instructions

  accurately informed the jury of the law. Johnson v. People, 2019

  CO 17, ¶ 8. “An instruction that lowers the prosecution’s burden of

  proof below reasonable doubt constitutes structural error and

  requires automatic reversal.” Id.

¶ 26   When assessing whether a trial court improperly instructed on

  reasonable doubt, we ask whether there is a reasonable likelihood

  the jury applied the instructions in an unconstitutional manner.

  Id. at ¶ 14. To answer that question, we do not consider an

  instruction in isolation; rather, we view it in the context of the

  record as a whole and consider the illustration’s nature, scope, and

  timing. Id. at ¶¶ 14, 18; People v. Tibbels, 2019 COA 175, ¶ 32

  (cert. granted June 29, 2020). If, given the context of the entire


                                      15
  record, “the trial court properly instructed the jury on the law —

  even with ‘objectionable language . . . [in] the trial court’s

  elaboration of the reasonable doubt instruction’ — then there is no

  violation of due process.” Johnson, ¶ 14 (quoting People v.

  Sherman, 45 P.3d 774, 779 (Colo. App. 2001)); People v. Avila, 2019

  COA 145, ¶ 45. With these principles in mind, we conclude that

  the trial court’s elaboration of reasonable doubt in voir dire here —

  while ill-advised — did not lower the prosecution’s burden of proof

  when viewed in light of the entire record.

¶ 27   The United States Supreme Court, the Colorado Supreme

  Court, and many divisions of this court have cautioned that

  “further attempts by courts or parties to define ‘reasonable doubt’”

  beyond the standard instruction “do not provide clarity.” Johnson,

  ¶ 13 (citing Holland v. United States, 348 U.S. 121, 140 (1954));

  Tibbels, app. (collecting cases). Even so, appellate courts have

  concluded that the extraneous reasonable doubt analogies given in

  various cases did not lower the prosecution’s burden of proof. See

  Johnson, ¶ 18; Tibbels, ¶¶ 35-40; Avila, ¶¶ 46-48; People v. Flynn,

  2019 COA 105, ¶ 49. But see People v. Knobee, 2020 COA 7, ¶ 49

  (cert. granted June 29, 2020).


                                     16
¶ 28   Assuming without deciding that the trial court’s comments in

  voir dire here amounted to a jury instruction, we reach the same

  conclusion. As in those cases where appellate courts have affirmed

  a conviction despite a problematic reasonable doubt analogy, “the

  trial court provided the instruction to the jury verbally and only

  once.” Johnson, ¶ 18; see Tibbels, ¶ 37; Avila, ¶ 47; Flynn, ¶ 49. “It

  was not mentioned or referenced again throughout the entirety of

  the proceedings, including closing arguments.” Johnson, ¶ 18.

  “The court read the correct definitions of reasonable doubt and the

  burden of proof immediately preceding the improper verbal

  instruction.” Id.; see Avila, ¶ 47; Flynn, ¶ 49. “Additionally, the

  court correctly instructed the jury numerous times regarding the

  presumption of innocence, reasonable doubt, and the burden of

  proof.” Johnson, ¶ 18; see Tibbels, ¶ 39; Avila, ¶ 47.

¶ 29   Also, this case is distinguishable from Knobee, where the

  division reversed on this issue. The trial court in that case said

  during a colloquy with a prospective juror, “I don’t know how best

  to explain [reasonable doubt]. It is a standard that we use a lot of

  times, beyond a reasonable doubt, when we do important things in

  our lives, like buying a home, or choosing doctors, or whatever.”


                                    17
  Knobee, ¶ 31. The court then asked the juror, “Can you hold the

  People to that burden and not let them by on anything less, and not

  require them to prove anything more?” Id. The juror answered in

  the affirmative. Id.

¶ 30   The division concluded that the trial court’s statements

  trivialized reasonable doubt and required reversal due to a

  combination of four reasons — at least two of which are absent

  here. See id. at ¶ 34. First, the judge’s commentary in Knobee was

  “part of a lengthy, highly emphasized, Socratic colloquy with

  individual prospective jurors,” different from the isolated comment

  in Johnson. Id. at ¶ 41. Here, however, the trial court’s traffic-light

  comment was fleeting and not highly emphasized. Second, the trial

  court in Knobee extracted a commitment from a prospective juror to

  apply the notion of reasonable doubt as the court had described,

  and that juror was ultimately empaneled. See id. at ¶¶ 45-46. The

  trial court here extracted no commitment from a juror to apply the

  reasonable doubt standard as described in the court’s traffic-light




                                    18
  analogy, and the prospective juror who took part in that analogy

  was not empaneled.4

¶ 31   Considering all this, we do not discern a reasonable likelihood

  that the jurors applied the trial court’s isolated analogy in a manner

  that reduced the prosecution’s burden of proof.

                     IV.   Prosecutorial Misconduct

¶ 32   Garcia argues that the prosecutor committed misconduct by

  (1) referencing domestic violence during voir dire and opening

  statement “without any basis for believing such evidence would be

  admitted”; and (2) improperly evoking sympathy for the victims. We

  discern no reversible error.

             A.   Statements Regarding Domestic Violence

¶ 33   During voir dire and opening statement, the prosecutor

  mentioned that one victim, Duran, would not be testifying at trial,

  noted that she had avoided the attempts to serve her a subpoena,

  asked prospective jurors whether they understood that “there are




  4 The trial court’s question about entering a highway did not truly
  go anywhere. The prospective juror did not respond directly, and
  the court then made the innocuous remark that in “[s]ome
  situations, you hesitate when it’s a matter of importance; and some
  situations, you have enough information and you make a call.”

                                   19
  reasons why domestic violence victims may not want to prosecute a

  case,” and referred to her nonappearance as related to the

  “domestic violence component to this case.” Defense counsel did

  not object.

¶ 34   On appeal, Garcia says the prosecutor lacked a good faith

  basis “to inject the ‘domestic violence component’” into the trial.

  See People v. Adams, 708 P.2d 813, 815 (Colo. App. 1985) (“A

  prosecutor should not intentionally use the voir dire to present

  factual matter which the prosecutor knows will not be admissible at

  trial or to argue the prosecution’s case to the jury.”) (citation

  omitted). But considering “the context of the argument as a whole

  and in light of the evidence before the jury,” we conclude that the

  prosecutor did not commit misconduct. People v. Samson, 2012

  COA 167, ¶ 30.

¶ 35   Given that the charges were captioned as crimes of domestic

  violence in the complaint, the trial court in its introductory remarks

  informed prospective jurors — before the prosecutor’s remarks

  challenged on appeal — that the charges were “alleged to be an act

  of domestic violence.” Both parties referenced domestic violence

  during voir dire — for example, defense counsel referred to the


                                     20
  charges as “an attempted murder alleged to be domestic violence

  and a [sic] handgun related.” So we disagree that, at the time of the

  challenged statements, the prosecutor had no indication that

  evidence of domestic violence would be admitted at trial.

¶ 36   In any event, evidence of domestic violence was admitted. “An

  act of ‘domestic violence’ is ‘an act or threatened act of violence’

  against a person with whom the perpetrator has had an ‘intimate

  relationship,’ such as current married persons, persons who had a

  past marriage, persons who currently or once lived together, and

  parents of the same child.” People v. Jaso, 2014 COA 131, ¶ 12

  (quoting § 18-6-800.3, C.R.S. 2020). The evidence presented at trial

  showed that Garcia was the father of two of Duran’s children,

  Garcia and Duran lived together at the time of the charged incident,

  and he fired a gun three times in her direction during an argument

  after she said she had reported the car stolen. Together, the

  evidence permitted the inference that Garcia used or threatened

  violence against a person with whom he had an intimate

  relationship and that he did so “as a method of coercion, control,

  punishment, intimidation, or revenge.” § 18-6-800.3(1). Thus, the

  prosecutor’s reference to domestic violence was permissible and,


                                     21
  regardless, did not constitute plain error even to the extent it

  suggested that Duran did not appear at trial due to domestic

  violence. See People v. Dominguez-Castor, 2020 COA 1, ¶¶ 85-86

  (“Prosecutorial misconduct is plain error only if it is ‘flagrantly,

  glaringly, or tremendously improper.’”) (citation omitted).

                          B.    Victim Sympathy

¶ 37   In opening statement, the prosecutor said,

             At the end of the trial, you will have heard
             from [Duran’s sister]; you will have heard from
             [another eyewitness]; you will have heard from
             Detective Peterson and other law enforcement
             professionals. You will have some
             photographs for exhibits. You will see the
             shell casings from the bullets, and you will
             know that the defendant is guilty. At that
             point, [we] will ask you to hold this defendant
             accountable for what he did to see that justice
             is done in this case and to find him guilty.
             Thank you.

  Defense counsel did not object.

¶ 38   In the prosecutor’s rebuttal closing argument, the following

  exchange occurred:

             PROSECUTOR: We’ve already talked about the
             evidence that shows intent to kill and extreme
             indifference. I’m going to ask you again like I
             did in opening, now is the time to do the right
             thing in this case.



                                     22
             DEFENSE COUNSEL: Objection, Your Honor.
             That’s burden shifting – “Doing the right
             thing,” “Now is the time to look at the evidence
             and determine that they proved it beyond a
             reasonable doubt.”

             THE COURT: It’s closing argument. So the
             jury knows that the burden of proof is on the
             prosecution. Go ahead.

             PROSECUTOR: See that justice is done in this
             case and find this defendant guilty. Thank
             you.

¶ 39   On appeal, Garcia argues that the prosecutor improperly

  indicated that a guilty verdict was necessary to do justice for the

  victims. We conclude that this claim was not preserved. Defense

  counsel at trial framed the objection as “burden shifting,” not as an

  improper call for the jury to return a guilty verdict to do justice for

  the victims. Thus, we review for plain error. See Martinez v. People,

  2015 CO 16, ¶ 14 (claim is unpreserved when the defendant on

  appeal alters the grounds for objection). “An error is plain if it is

  obvious, substantial, and so undermined the fundamental fairness

  of a trial as to cast serious doubt on the reliability of the

  conviction.” Dominguez-Castor, ¶ 85.

¶ 40   The prosecutor’s appeal to justice was so minimally prejudicial

  that reversal is not required under any standard. The prosecutor’s


                                     23
  argument was brief and a small part of summation. See People v.

  Carter, 2015 COA 24M-2, ¶ 73 (concluding that these factors

  mitigated the prejudicial effect of improper argument). In opening

  statement and in closing argument, the prosecutor asked the jury

  to “do the right thing” only after discussing the evidence. In

  context, the prosecutor asked the jury to “hold [Garcia]

  accountable” because the evidence tended to show Garcia was

  guilty, and the jury likely would have understood his statements

  accordingly.

¶ 41   In sum, we are not persuaded that the prosecutor’s comments

  “so inflamed and impassioned” the jury “that it could not render a

  fair and impartial verdict” based on the evidence. See People v.

  Mason, 643 P.2d 745, 753 (Colo. 1982) (quoting People v. Elliston,

  181 Colo. 118, 126, 508 P.2d 379, 383 (1973)). Thus, any error

  was harmless and surely did not constitute plain error. See

  Dominguez-Castor, ¶ 86.

¶ 42   Finally, because we have assumed only one harmless instance

  of prosecutorial misconduct, there is no cumulative error upon

  which to reverse. See Townsend v. People, 252 P.3d 1108, 1112

  (Colo. 2011).


                                    24
                           V.      Conclusion

¶ 43   The judgment is affirmed.

       JUDGE HAWTHORNE concurs.

       JUDGE TERRY specially concurs.




                                    25
       JUDGE TERRY, specially concurring.

¶ 44   I concur in the majority’s reasoning and the result reached. I

  write separately to emphasize that trial courts should not attempt

  to explain or simplify application of the reasonable doubt standard.

¶ 45   I agree with the majority that the reasonable doubt analogies

  in this case did not improperly lower the prosecution’s burden of

  proof. This is so because the situations that the trial court

  described when explaining reasonable doubt were clear to the jury

  and were not a matter of uncertainty. The court emphasized

  situations where the juror had enough information to make a

  decision and did not hesitate in doing so. Thus, because there was

  no uncertainty in these analogies, the burden of proof was

  unaffected.

¶ 46   However, although I conclude that reversal is not required, I

  emphasize that trial courts should not impart reasonable doubt

  analogies to juries. Comparing reasonable doubt to the decisions

  one makes in everyday situations, such as while driving, tends to

  make jurors think that deciding whether a defendant is guilty is a

  decision that can be made as quickly and casually as the decision

  whether to enter an intersection or merge onto a highway. Such


                                    26
decisions are far simpler than deciding whether a defendant

accused of a crime is guilty or not. See People v. Knobee, 2020 COA

7, ¶ 39 (cert. granted June 29, 2020) (“Few decisions that people

make have the gravity of deciding whether to convict an accused

person of a crime.”). Because analogies that compare reasonable

doubt to everyday decisions tend to oversimply the concept of

reasonable doubt, such analogies should not be imparted to jurors

or potential jurors. Cf. Johnson v. People, 2019 CO 17, ¶ 13

(“[A]ttempts by courts or parties to define ‘reasonable doubt’ do not

provide clarity.”).




                                  27